Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 05/29/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 1-7 and 16-20 have been canceled and Claims 8-15 are currently pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “centerbody” in claim 8 and the “central body” in claim 9 are the same structure.  The case is being examined as if they are the same body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moens (USPN 8,192,186) in view of Hirshberg (USPAP 2010/0162685).

    PNG
    media_image1.png
    740
    860
    media_image1.png
    Greyscale

In reference to independent claim 8, Moens discloses an apparatus comprising: 
a compressor rotor (rotors 4 and 5, fig 2) having an external helical compression surface structured for engagement with a complementary shaped compressor rotor to form a rotary screw compressor (external surfaces of 4 and 5 are helical, fig 2), the external helical compression surface including a helical valley formed between adjacent helical walls (space between the threads of 4 and 5, fig 2), the compressor rotor having an inlet aperture into which passes a cooling fluid for passage to an interior of the compressor rotor (col 1, 35-38 specifically discloses “To this end, the present invention inlet and an outlet for a cooling medium is provided in this shaft”), an outlet aperture from which passes the cooling fluid (in the cite above), and an open interior volume (8, fig 9) located between the inlet aperture and outlet aperture and into which is disposed a plurality of blades (11, fig 9), wherein the plurality of turbine blades (11, fig 3) are fixed in position internal to the compressor rotor (11 lies within the rotor 4, fig 2) and relative to the external helical compression surface (external surface of 4, fig 2) such that the plurality of turbine blades (11) and rotate with the external helical compression surface of the compressor rotor (col 3, lines 5-10 discloses that the tube 12, fig 3 that has the fins 11 is fixed within the rotor 4, meaning that the fins rotate with the external helical compression surface of the compressor rotor).
Moens is silent to
a plurality of turbine blades having an airfoil shape oriented to extract work from the cooling fluid traversing through the open interior volume such that total pressure of the cooling fluid is decreased as the cooling fluid flows between the inlet aperture and the outlet aperture as a result of the extraction of work via the plurality of turbine blades, and wherein the plurality of turbine blades extend from a rotating centerbody .
Hirshberg, a similar device built for cooling as the chamber in the center of the rotors of Moens, teaches
a plurality of turbine blades (402, fig 4) having an airfoil shape oriented to extract work from the cooling fluid traversing through the open interior volume (area inside 109 and 110, fig 4) such that total pressure of the cooling fluid is decreased as the cooling fluid flows between the inlet aperture (left side of 404) and the outlet aperture (outlet of wherein the plurality of turbine blades (402) extend from a rotating centerbody (located at the center of the blades 402, see annotated figure above, col 6, line 45 specifies that the blades are rotatable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (by adding the turbine and path design of Hirshberg to the cooling structure of Moens, Moens already has a cooling structure, spiraling fins 11 in fig 3, the fins are modified by Hirshberg into actual turbine blades) the compressor rotor of Moens with the turbine of Hirshberg  to “use the cooled flow within the heat exchanger to cool remote spaces or basically anything” para 0036, by extracting a maximum amount of work the gas is cooled, as it cools it goes onto cool the rotor.

In reference to dependent claim 9, Moens in view of Hirshberg discloses the apparatus of claim 8, Moens further discloses an apparatus comprising an open interior volume (area inside 13, fig 9) and a central body (blades 11) disposed interior to the open interior volume, however
Moens is silent to
a central body axially separated from an upstream entrance to the open interior volume and a downstream exit from the open interior volume such that a spatial offset is provided. 
Hirshberg, a similar device built for cooling as the chamber in the center of the rotors of Moens, teaches 
a central body (element at the center of blades 402, fig 4) disposed interior to the open interior volume (109 and 110, fig 4) and axially separated from an upstream entrance (left side of 404) to the open interior volume (109 and 110) and a downstream exit (118, fig 4) from the open interior volume such that a spatial offset is provided (402 is offset from left side of 404 and right side of 109). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (by adding the turbine and path shape design of Hirshberg to the cooling structure of Moens, Moens already has a cooling structure, spiraling fins 11 in fig 3, the fins are modified by Hirshberg into actual turbine blades) the compressor rotor of Moens with the turbine of Hirshberg  to “use the cooled flow within the heat exchanger to cool remote spaces or basically anything” para 0036, by extracting a maximum amount of work the gas is cooled, as it cools it goes onto cool the rotor.

In reference to dependent claim 10,
wherein the plurality of turbine blades are integral with the helical walls and central body (the blades of 11 are integrated with the structure of the rotor, which includes the central body, as shown in fig 2). 
In reference to dependent claim 11, Moens in view of Hirshberg discloses the apparatus of claim  9, and Moens further discloses the apparatus
which further includes an impingement face disposed in an upstream portion of the open interior volume to increase turbulence of the cooling fluid and thereby increase heat transfer from the helical compression surface to the cooling fluid (the axial left face of element 12, fig 3). 
In reference to dependent claim 12, Moens in view of Hirshberg discloses the apparatus of claim 11, and Moens further discloses the apparatus
wherein the plurality of turbine blades are arranged in one of: (1) staged rows; and (2) a helical pattern between an upstream end of the compressor rotor and a downstream end of the compressor rotor (fins 11, of Moens already is arranged in a helical pattern, fig 3). 
In reference to dependent claim 13, Moens in view of Hirshberg discloses the apparatus of claim 8, and Moens further discloses the apparatus
wherein the turbine is one of an impulse turbine and a reactive turbine (examiner takes the position that the turbine of Hirshberg, combined above, is a reaction turbine since the pressure changes as the flow passes past the turbine). 
In reference to dependent claim 14,
wherein the compressor rotor is a male rotor (col 2, line 59 specifically states “a male rotor 4”) having lobes (Merriam-Webster defines a lobe as “a curved or rounded projection or division” examiner takes the position that four has lobes). 
In reference to dependent claim 15, Moens in view of Hirshberg discloses the apparatus of claim 14, however
Moens is silent to
a cross sectional area of the open interior increases in a direction of flow of the fluid when it traversed through the open interior.
Hirshberg, a similar device built for cooling as the chamber in the center of the rotors of Moens, teaches
a cross sectional area of the open interior increases in a direction of flow of the fluid when it traversed through the open interior (from the left side of 404 to 118 the cross-sectional area increases, fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (by adding the turbine and path design of Hirshberg to the cooling structure of Moens, Moens already has a cooling structure, spiraling fins 11 in fig 3, the fins are modified by Hirshberg into actual turbine blades) the compressor rotor of Moens in view of Hirshberg with the turbine of Hirshberg  to “use the cooled flow within the heat exchanger to cool remote spaces or basically anything” para 0036, by extracting a maximum amount of work the gas is cooled, as it cools it goes onto cool the rotor.

Response to Arguments
In reference to applicant’s argument that “Substantial reconstruction would be required to incorporate the centerbody and rotatable blades 402 of Hirshberg, not least because to do so would require additional internal real estate to the narrow tubular element 12 of Moens to accommodate such a construction” examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The fact that some reconstruction would have to be done does not mean the claims are not obvious.  Furthermore, the turbine blades and center body of Hirschberg can be sized in such a way as to fit in the element of Moens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746